DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 6, 13, 20, and 22 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6, 13, 20, and 22 are rejected under 35 U.S.C. 112(a). 
With respect to claims 6 and 20, the Specification, while being enabling for disposing an ionic liquid on a semipermeable membrane, does not reasonably provide enablement for the limitations “capture ambient water-group species from an outside environment within a surface-bound exosphere or while traveling in a region of outer space not within a homosphere . . . wherein the ionic liquid has negligible liquid vapor pressure at predetermined temperatures, whereby said liquid is adapted to not [evaporate] into the outside environment; hygroscopy, whereby said liquid is adapted to capturing water-group species by hygroscopy; and electrical conductivity, whereby said liquid is adapted to providing an electrically conductive medium in which the water-group species are mobile.” Respectfully, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In particular, the Specification is not enabling for at least the following reasons:
The Breadth of the Claims. The breadth of the claims cover: (1) all surface bound exospheres; (2) all regions of outer space not within a homosphere; (3) all species of ionic liquid having the claimed vapor pressure, hygroscopy, and electrical conductivity.
The Nature of the Invention. The nature of the invention is directed to capturing water-group species using ionic liquids.
The State of the Prior Art. The prior art teaches ionic liquids. However, using ionic liquids in the environments claimed (i.e., in surface bound exospheres or in regions of outer space not within a homosphere) does not appear to be well-known.
The Level of One of Ordinary Skill. The level of one of ordinary skill is such that capturing water-group species in outer space or in places other than Earth might be challenging. For example, in outer space the temperature is near absolute zero. And using ionic liquids in zero gravity and/or well below their freezing points appears to be beyond the level of ordinary skill.
The Level of Predictability in the Art. The level of predictability in the art does not appear sufficiently high enough that a PHOSITA would be able to predict how to capture water-group species in surface bound exospheres or in regions of outer space not within a homosphere. Likewise, PHOSITA would not be familiar with predicting the properties of ionic liquids (e.g., evaporation, interaction with water, and electrical properties) whilst the ionic liquid resides in surface bound exospheres or in regions of outer space not within a homosphere.
The Amount of Direction Provided by the Inventor. The invention provides examples some direction in the form of ideation. However, specific details as to how to accomplish capturing water-group species and controlling for parameters such as zero gravity and extreme low temperatures attributed to the claimed environments do not appear to be disclosed.
The Existence of Working Examples. To Examiner’s knowledge there are no working examples as to how to capture water-group species, in surface bound exospheres or in regions of outer space not within a homosphere, using ionic liquids whilst ensuring that the ionic liquids have negligible vapor pressure and is prevented from evaporating while in the vacuum of space. Moreover, examples as to how to ensure that an ionic liquid can actually capture water under such conditions or provide an electrically conductive medium in which the water-group species are mobile are not apparent.
The Quantity of Experimentation Needed. Based on the above factors, it is respectfully submitted that a PHOSITA would be required to carry out undue experimentation to make and use the claimed invention. For example, a PHOSITA would be required to test capturing water-group species under similar environmental conditions as those encountered in surface bound exospheres or in regions of outer space not within a homosphere. Moreover, PHOSIT would be required to figure out how to prevent ionic liquid from evaporating and/or freezing while under such conditions. To this end, if the ionic liquid freezes, it would be difficult for the ionic liquid to provide an electrically conductive medium in which the water-group species are mobile.
For at least these reasons, independent claims 6 and 20 (as well as the dependent claims) are not considered enabled by the original full disclosure and are therefore rejected under 35 U.S.C. 112(a).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



                                                                                                                                                              /Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773